Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2,6-8,14,18,22-25 are objected to because of the following informalities:  the claims contain a plurality of the typographical or grammatical errors:
Claim 2 line 2 (to be the controlled)
Claim 6 line 2 (for adapted for)
Claim 7 lines 1-2 (Examiner suggests replacing “further comprising” with “wherein”, and delete “which”)
Claim 8 lines 1-2 (Examiner suggests replacing “further comprising” with “wherein”, and delete “, wherein said room”)
Claim 14 (patent)
Claim 18 line 3 (providing should be replaced with performing)
Claim 22 (patent)
Claim 23 lines 2-3 (to be the controlled)
Claim 24 (patent)
Claim 25 lines 2-3 (to be the controlled)

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,10,17,24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 line 7 recites “regular basis” while the originally filed disclosure only describes “daily basis”.  Thus “regular” appears to broaden the scope of the original disclosure.  
Claim 1 lines 9-11 recite providing room(s) that are styled and organized according to the customized cognitive and living capabilities plan.  The original disclosure fails to describe styled/organized living quarters as part of the customized plan.
Claim 10 line 2 recites “regular basis” while the originally filed disclosure only describes “daily basis”.  Thus “regular” appears to broaden the scope of the original disclosure.  
Claim 17 line 2 recites “modeling features” which is not disclosed in the original disclosure.
Claim 24 line 12 recites “regular basis” while the originally filed disclosure only describes “daily basis”.  Thus “regular” appears to broaden the scope of the original disclosure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “daily living capabilities” and “living capabilities” interchangeably (see lines 3,5,8,10,12).  It appears “daily” should be inserted at lines 5 and 10.
Claim 9 is unclear if an additional step is introduced or if reference is made to the previously recited steps at lines 2-6 of claim 1.
Claim 11 and 13 refer to “the plan” which is unclear if reference is made to the plan of claim 1 or the second plan of claim 11 line 2.
Claim 17 recites “no longer in style” which is a subjective term and is indefinite because some objective standard must be provided in order to allow the public to determine the scope of the claim.  See MPEP2173.05(b)(IV).
Claim 18, final 2 lines, refers to a step for a single patient and should be amended to refer to each of the plurality of patients.
In each of claims 20,21,22 reference is made to “the patient”.  Each occurrence of “the patient” should be replaced with “each patient” or similar language to reference the additional steps applying to a plurality of patients.
Claim 24 refers to “daily living capabilities” and “living capabilities” interchangeably (see lines 3,8,13,15,17).  It appears “daily” should be inserted at lines 8 and 15.
Claim 24 defines two plans at lines 7-8 and refers to “the plan” at line 10 which is unclear which plan is referenced.
Claims 2-8,10,12,14-16,19,23, and 25 depend from and are rejected for containing the limitations of claims 1,9,11,13,17-18,20-22, and 24 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,092,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader and fully encompassed by the narrower issued claims which recite additional features for the lighting systems, rooms, and computer control systems.  
Regarding claims 1-2,4,9,10,14 see issued claim 1.
Regarding claim 3 see issued claim 2.
Regarding claim 5 see issued claim 3.
Regarding claim 6 see issued claim 4.
Regarding claim 7 see issued claim 5.
Regarding claim 8 see issued claim 6.
Regarding claim 11 see issued claim 7.
Regarding claim 12 see issued claim 8.
Regarding claim 13,15 see issued claim 9.
Regarding claim 16 see issued claim 11.
Regarding claim 17 see issued claim 12,17,18.
Regarding claim 18 see issued claims 12-18 .
Regarding claim 19 see issued claim 13.
Regarding claim 20 see issued claim 14.
Regarding claim 21 see issued claim 15.
Regarding claim 22 see issued claim 16.
Regarding claim 23 see issued claim 1.
Regarding claim 24-25 see issued claim 1-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774